ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Straub Construction, Inc.                     )         ASBCA No. 60133
                                              )
Under Contract No. W912PL-1 O-C-0040          )

APPEARANCES FOR THE APPELLANT:                          Marion T. Hack, Esq.
                                                        John H. Conrad, Esq.
                                                         Pepper Hamilton, LLP
                                                         Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                        Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       Lawrence N. Minch, Esq.
                                                       Joseph E. Merrion, Esq.
                                                        Engineer Trial Attorneys
                                                        U.S. Army Engineer District, Los Angeles

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 12 August 2016




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60133, Appeal of Straub
Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals